Citation Nr: 0217254	
Decision Date: 11/27/02    Archive Date: 12/04/02

DOCKET NO.  99-14 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The veteran's claim of service connection for arthritis 
will be the subject of a later decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1953, including combat service in the Korean 
Conflict, and his decorations include the Purple Heart 
Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, which denied the veteran's claims of 
service connection for PTSD and arthritis.  The veteran 
perfected a timely appeal of these determinations to the 
Board.

In his June 1999 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded the 
opportunity to testify at a hearing before a Member of the 
Board at the local VA office.  In September 2002, the RO 
notified the veteran that the hearing was scheduled to take 
place the following month.  Although the hearing notice was 
not returned as undeliverable, the veteran failed to report.  
Since that time, there is no indication in the record that 
the veteran has requested that the hearing be rescheduled.  
Under the circumstances, the Board determines that the 
veteran's request for a Board hearing has been withdrawn.  
See 38 C.F.R. § 20.704 (2002).

In the October 1998 rating decision, the RO also denied 
service connection for bilateral hearing loss and tinnitus.  
Although the veteran perfected an appeal of these 
determinations to the Board, in a February 2002 rating 
decision, the RO granted service connection for bilateral 
hearing loss and assigned a 30 percent rating for this 
condition, effective March 24, 1998, and a 50 percent 
rating, effective March 15, 2001; in that same rating 
action, the RO established service connection for tinnitus 
and a assigned 10 percent evaluation, effective March 24, 
1998.  As his representative noted in October 2002 written 
argument, the establishment of service connection for 
bilateral hearing loss and tinnitus constituted complete 
grants of the benefits sought on appeal.  Since that time, 
the veteran has not initiated an appeal regarding either the 
effective date of the awards of service connection or 
evaluations assigned, and thus no claim with respect to 
hearing loss or tinnitus is before the Board.  See Barrera 
v. Gober, 122 F.3d 1030 (Fed. Cir. 1997); Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).

The Board is undertaking additional development with respect 
to the veteran's claim of service connection for arthritis, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9 (a)(2)).  
When the additional development is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 20.903)).  After giving 
notice and reviewing the veteran's response, the Board will 
prepare a separate decision addressing this issue.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran engaged in combat during the Korean 
Conflict.

3.  The medical evidence of record indicates that the 
veteran has PTSD as a result of his combat experiences in 
Korea during the Korean Conflict.


CONCLUSION OF LAW

The criteria for establishing service connection for PTSD 
have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation 
of the VCAA that amended VA regulations were published in 
the Federal Register in August 2001.  66 Fed. Reg. 45620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The Board finds 
that all relevant evidence has been obtained with regard to 
the veteran's claim of service connection for PTSD, and that 
the requirements of the VCAA have in effect been satisfied.

The veteran was provided with a VA examination to determine 
the nature and extent of his psychiatric disability and to 
obtain an opinion as to the etiology of the condition in 
July 1998.  He and his representative have been provided 
with a statement of the case and supplemental statements of 
the case that discuss the pertinent evidence, and the laws 
and regulations related to the claim, and essentially notify 
them of the evidence needed by the veteran to prevail on the 
claim.  In a March 2002 letter, the RO notified the veteran 
of the evidence needed to substantiate his claim and offered 
to assist him in obtaining any relevant evidence.  This 
letter gave notice of what evidence the appellant needed to 
submit and what evidence VA would try to obtain.  There is 
no identified evidence that has not been accounted for and 
the veteran's representative has been given the opportunity 
to submit written argument.  

In reaching this determination, the Board acknowledges that 
some of the veteran's service medical records may not have 
been associated with the claims folder because they were 
apparently destroyed in a fire at the National Personnel 
Records Center (NPRC) in 1973.  In this decision, however, 
in which the Board grants service connection for PTSD in 
light of his current diagnosis, which was based on combat-
related symptoms and his decorated combat service during the 
Korean Conflict, he has not been prejudiced.

Under the circumstances, the Board finds that the veteran 
has been provided with adequate notice of the evidence 
needed to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without a prior remand of the case to the RO for 
providing additional assistance to the veteran in the 
development of his claim or to give the representative 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, in light of the record on appeal and the Board's 
favorable determination, no further notice or assistance to 
the veteran is required to fulfill VA's duty to assist him 
in the development of the claim.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The law also 
provides that service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The regulations concerning the adjudication of claims 
involving entitlement to service connection for PTSD have 
changed.  In June 1999, revised regulations concerning PTSD 
were published in the Federal Register that reflected the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Cohen v. Brown, 10 Vet. App. 128 (1997).  
The changes to 38 C.F.R. § 3.304(f) were made effective the 
date of the Cohen decision.  Service connection for PTSD 
requires:  (1) medical evidence establishing a diagnosis of 
the condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) a link, established by medical evidence, 
between current symptoms and an in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f); Cohen.  In 
addition, if the veteran engaged in combat with the enemy 
and his alleged stressor is combat related, then his lay 
testimony is accepted as conclusive evidence of the 
stressor's occurrence, and no further development or 
corroborative evidence is required, provided that the 
statement is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service."  See 38 U.S.C.A. § 1154(b) (West 1991 & Supp. 
2002); 38 C.F.R. 3.304(f) (2002); Cohen. 

Here, after filing a claim of service connection for 
psychiatric disability in March 1998, he was afforded a VA 
psychiatric examination in July 1998.  During that 
examination, the veteran noted his history of having served 
in combat in Korea and complained of suffering from 
recurrent nightmares "with content related to the warfare in 
Korea."  The examiner concluded that although the veteran 
presented with symptoms of PTSD, he did not meet the 
criteria for a diagnosis of that disorder; instead, he 
stated that the veteran's condition met the criteria for an 
adjustment disorder with depressed mood.  

The Board notes, however, that in March 2002, the veteran 
submitted VA outpatient treatment records, dated from 
October 2001 to January 2001.  Significantly, an October 
2001 entry reflects that a VA psychiatrist diagnosed him as 
having prolonged PTSD with depression.  In addition, a 
January 2002 entry shows that that same VA psychiatrist 
diagnosed him as having prolonged PTSD.

Based on this evidence, the Board finds that service 
connection for PTSD is warranted.  In reaching this 
conclusion, the Board observes that the veteran has 
satisfied all three elements necessary for a claim for 
service connection for PTSD.  The evidence reflects a clear, 
current diagnosis of the disorder.  In addition, he was 
awarded the Purple Heart Medal and Combat Infantryman Badge, 
which show that he engaged in combat with the enemy, and his 
alleged stressor is combat related, and as such, his 
statements are accepted as conclusive evidence of the 
stressor's occurrence.  In this regard, Board presumes that 
the October 2001 and January 2002 diagnoses were predicated 
upon the only reported stressor, i.e., combat, and thus they 
provide the requisite medical evidence of a link between the 
veteran's current symptomatology and the claimed in-service 
stressors.  See 38 C.F.R. § 3.304(f).


ORDER

Service connection for PTSD is granted.


		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

